Exhibit 10.2
 
GLOBALOPTIONS, INC.
EMPLOYMENT AND NONCOMPETITION AGREEMENT




This Employment Agreement (the "Agreement"), made this 5th day of September,
2008 is entered into by and between GlobalOptions, Inc., a Delaware corporation,
with its principal place of business at 75 Rockefeller Plaza, 27th Floor, New
York, NY (the "Company"), and Halsey Fischer (the "Employee").


The Company desires to continue to employ the Employee, and the Employee desires
to continue his employment with the Company.  In consideration of the mutual
covenants and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the parties hereto agree as follows:


1 .           Term of Employment.  The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on the date hereof
(the "Commencement Date") and ending upon retirement or termination in
accordance with the provisions of Section 4 (the "Employment Period").


2.           Capacity.  The Employee shall serve as President of Investigations.
The Employee shall be based at the Company's office in Nashville Tennessee
metropolitan area or at such other area as the Company and Employee shall
mutually agree.  The Employee hereby accepts such employment and agrees to
undertake the duties and responsibilities inherent in such position and such
other duties and responsibilities as the Chief Executive Officer  shall from
time to time reasonably assign to him.  The Employee agrees to devote his entire
business time, attention and energies to the business and interests of the
Company during the Employment Period, provided however, the Employee shall be
free to engage in, outside the Company, all activities that are described in
Exhibit A. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time by the Company.


3.           Compensation and Benefits.
 
3.1           Effective on the date of employment, the Company shall pay the
Employee, a base salary of $250,000 per annum (“Base Salary”).  The Employee
shall be eligible for a discretionary bonus up to $125,000.00 based upon
approved goals, established by the Compensation Committee formed by the Board of
Directors. All bonuses are pro-rated from the date of employment to December
31.  All bonuses set out in this Section shall be payable in accordance with
Company policy, which is based upon annual review, unless mutually agreed to by
the Employee and Company. Increase in the Base Salary will be based on the
Company’s performance as well as Employee’s contribution to that performance,
and shall be determined by the Compensation Committee.


3.2           In addition to the bonus set forth in Section 3.1, above, the
Employee shall be entitled to participate in all bonus programs that the Company
may establish for executives, and other benefit programs that the Company
establishes and is entitled to vacation based on the company’s policy, but in no
event less than four weeks per annum. In addition to vacation, Employee shall be
entitled to personal and/or sick leave based on company policies in effect.  The
Employee will be eligible to participate in the Company’s Long Term Incentive
Plan.
 

--------------------------------------------------------------------------------


 
3.3           The Company shall reimburse Employee for all reasonable business
and professional expenses incurred by the Employee in connection with his
employment within thirty (30) days of the Company’s receipt of appropriate
documentation which conform to the requirements of the Company’s expense
reimbursement procedures.


4.           Employment Termination.  The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:


4.1           At the election of the Company, for cause, immediately upon
written notice by the Company to the Employee.  For the purposes of this Section
4.1, "cause" for termination shall be deemed to exist upon: (a) failure to
perform the duties and meeting the aforementioned goals as the President after
written notice of deficiency and an opportunity of at least thirty(30) days to
remedy, or cure a material breach by the Employee of the terms of this Agreement
within thirty (30) days of receipt of written notice of such breach from the
Company; (b) dishonesty relating to the Employee's duties; (c) gross negligence
or willful misconduct relating to the Employee's duties; or (d) the conviction
of the Employee of, or the entry of a pleading of guilty or nolo contendere by
the Employee to, any crime involving moral turpitude or any felony;


4.2           Upon the death or thirty (30) days after the disability of the
Employee.  As used in this Agreement, the term "disability" shall mean the
inability of the Employee, due to a physical or mental disability, for a period
of one hundred and eighty (180) days, regardless of whether consecutive, during
any 360-day period to perform the services contemplated under this Agreement.  A
determination of disability shall be made by a physician satisfactory to both
the Employee and the Company, provided that if the Employee and the Company do
not agree on a physician, the Employee and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties;


4.3           At the election of the Employee, after two years from the
Commencement Date, unless the Company exercises its right to extend the term for
an additional one year period, upon not less than thirty (30) days prior written
notice of termination; or


4.4           At the election of the Company, after two years from the
Commencement Date, otherwise than for cause, upon not less than thirty (30) days
prior written notice.


4.5           At the election of the Employee, for good reason, in the event the
Employee is assigned to a company office outside the Nashville, Tennessee
metropolitan area.
 
2

--------------------------------------------------------------------------------


 
5.           Effect of Termination.


5.1           Termination for Cause or at Election of Employee.  In the event
the Employee's employment is terminated for cause pursuant to Section 4.1, or at
the election of the Employee pursuant to Section 4.3, the Company shall pay to
the Employee the compensation and benefits otherwise payable to him under
Section 3 through the last day of his actual employment by the Company.


5.2           Termination for Death.  If the Employee's employment is terminated
by death pursuant to Section 4.2, the Company shall pay to the estate of the
Employee the compensation, including bonuses, and which would otherwise be
payable to the Employee up to the end of the second month following the month in
which the termination of his employment because of death occurs.


5.3           Termination for Disability.  If the Employee's employment is
terminated at the election of the Company pursuant to Section 4.2, the Company
shall pay to the Employee, in accordance with the Company's payroll practices
(i) the compensation, excluding bonuses, and which would otherwise be payable to
the Employee up to the end of the second month following the month in which the
termination of his employment occurs, and (ii) all bonus payments that the
Employee would have been entitled to receive during the Employment Period had
the Employee's employment not been terminated. Any Disability Insurance shall be
payable as the Employee instructed pursuant to such policy.


5.4           Termination by the Company without Cause or By Employee for Good
Reason.  If the Employee’s Employment is terminated (a) at the election of the
Company pursuant to Section 4.4, or (b) at the election of Employee pursuant to
Section 4.5, the Company shall pay to the Employee as severance pay, in
accordance with the Company’s payroll practices, his then current Base Salary
and medical and dental medical insurance, long term disability and term life
insurance at the Company’s expense for the lower of: (i)  period of six (6)
months from the date of Termination; or (ii) the remaining term of this
Agreement . Employee will not be required to mitigate the amount of any payment
provided in this Section 5.4 by seeking other employment or otherwise, nor will
the amount of any payment provided for in this paragraph be reduced by any
compensation Employee may earn as a result of his subsequent employment by
another employer.


5.5           Survival.  The provisions of Sections 6 and 7 shall survive the
termination of this Agreement, provided the Company is not in breach of this
agreement.


6.           Non-Compete.


6.1           So long as the Company is not in material breach of this
Agreement, during the Employment Period and the twelve (12) month period
beginning on the day of termination, the Employee will not directly or
indirectly, privately or as an employee, individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than one
percent (1%) of the total outstanding stock of a publicly held company):
 
3

--------------------------------------------------------------------------------


 
(a)           recruit, hire, solicit or induce, or attempt to induce, or assist
others in hiring, soliciting or inducing, any employee or employees of the
Company or its affiliates to terminate their employment with, or otherwise cease
their relationship with, the Company or its affiliates; or


(b)           solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company or its affiliates
which were contacted, solicited or served by the Employee while employed by the
Company.  The terms "client" and "customer" as used herein shall mean such firms
or agencies to which the Company or any affiliate of the Company has provided
services or sold products within twelve (12) months prior to the date of
termination of the Employee's employment.


6.2           The parties agree that the relevant public policy aspects of
covenants not to compete have been discussed, and that every effort has been
made to limit the restrictions placed upon the Employee to those that are
reasonable and necessary to protect the Company's legitimate interests.


6.3           If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.


6.4           The restrictions contained in this Section 6 are necessary for the
protection of the business and goodwill of the Company and/or its affiliates and
are considered by the Employee to be reasonable for such purposes.  The Employee
agrees that any breach of this Section 6 will cause the Company and/or its
affiliates substantial and irrevocable damage and therefore, in the event of any
such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.


7.           Proprietary Information and Developments.


7.1           Proprietary Information.


(a)           Employee agrees never to reveal the business methods or business
secrets (all inclusive) of the Company, its affiliates, or of its customers to
anyone other than the Company and authorized customer personnel.   Such business
methods and secrets shall include but are not limited to, computer programs,
data systems, trade secrets, inventions, products, processes, methods,
techniques, formulas, compositions, compounds, discoveries, projects,
developments, plans, research data, clinical data, financial data, pricing
policies, personnel data, customer and supplier lists and all other Company,
affiliate or customer business and technological information.  Employee will not
disclose any Proprietary Information to others outside the Company or use the
same for any unauthorized purposes without written approval by an officer of the
Company, either during or after his employment, unless and until such
Proprietary Information has become public knowledge without fault by the
Employee.
 
4

--------------------------------------------------------------------------------


 
(b)           Employee agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his duties for the
Company.


(c)           Employee agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of affiliates of the Company, customers of the Company or
suppliers to the Company or other third parties who may have disclosed or
entrusted the same to the Company or to the Employee in the course of the
Company's business.


7.2           Other Agreements.  The Employee hereby represents that he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.  Employee further represents that his performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by him in confidence or in trust prior to his employment with the
Company.


8.           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon delivery personally, by
facsimile or by overnight mail, or upon deposit in the United States Post
Office, by registered or certified mail, postage prepaid, addressed to the other
party at the address shown above, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8.


9.           Pronouns.  Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
pronouns, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
 
10.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement.


11.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.


12.           Governing Law.  This Agreement shall be governed and construed by
the laws of the District of Columbia.  No claims may be brought concerning the
validity or interpretation of this Agreement other than in the courts of the
District of Columbia.
 
5

--------------------------------------------------------------------------------


 
13.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.


14.           Arbitration.  The parties agree that any controversy, claim or
dispute arising out of or relating to this Agreement, or the breach thereof, or
arising out of or relating to the employment of the Employee, or the termination
thereof, including any claims under federal, state, or local law, shall be
resolved by arbitration in the District of Columbia in accordance with the
Employment Dispute Resolution rules of the American Arbitration
Association.  The parties agree that the arbitrator shall award the prevailing
party all fees and costs incurred by prevailing party in connection with such
arbitration.  The parties agree that any award rendered by the arbitrator shall
be final and binding, and that judgment upon the award may be entered in any
court having jurisdiction thereof.


15.           Miscellaneous.


15.1           No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right.  A waiver
or consent given by the Company on any one occasion shall be effective only in
that instance and shall not be construed as a bar or waiver of any right on any
other occasion.


15.2           The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


15.3           In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.


15.4           Employee understands and agrees that the business ethics of the
Company and personal standards and ethics of its employees, must at all times be
above reproach, and the Employee agrees to conduct himself in a manner to
reflect credit upon the Company.  Employee understands that employment with the
Company is contingent upon satisfactory verification of all statements made by
Employee in the employment application process and completion of a satisfactory
background check.  Employee understands that any illegal use or possession of
drugs or controlled substances could result in immediate termination of the
employment relationship.  Employee further understands and agrees that he shall
not, while employed by the Company, engage in any other employment or business
venture without the written consent of the Company, except as provided in
Section 2 of this Agreement.  Employee agrees to inform and discuss with the
Company any other employment or business venture that may constitute a conflict
of interest with the Company.
 
6

--------------------------------------------------------------------------------


 
16.           This Agreement shall not be considered valid unless signed by the
Employee and an official authorized by the Company to sign such Agreement.



           
/s/ Halsey Fischer
 
9/5/08
Employee
 
Date
            /s/ Harvey Schiller   9/17/08
GlobalOptions, Inc.
 
Date

 
7